Exhibit 10.2

Geschäftsführer-Anstellungsvertrag

General Manager Employment Contract

 

Zwischen der Between

Astro-Med., Inc., West Warwick, Rhode Island USA

- nachfolgend „Gesellschaft” genannt -

und

Herrn Michael Morawetz, Sudetenstr. 12 - 36396

Steinau an der Straße - nachfolgend:

„Geschäftsführer” - genannt kommt folgender

Vertrag zustande:

Astro-Med., Inc., West Warwick, Rhode Island USA

- hereinafter referred to as the “Company”, on behalf of the Company and its
wholly-owned subsidiary, Astro-Med GmbH

and

Herr Michael Morawetz, Sudetenstr. 12 - 36396

Steinau an der Strasse - hereinafter referred to as the “General Manager”, the
following contract is agreed:

Präambel Preamble Die Parteien haben am 20. Juni 1989 einen Anstellungsvertrag
(Anlage l)geschlossen. Um einerseits den Vertrag zu aktualisieren, andererseits
aber bestimmten rechtlichen Gegebenheiten Rechnung zu tragen, vereinbaren die
Parteien das Folgende: In order to document their mutual agreement concerning
the terms of General Manager’s employment, the parties agree to the following: §
1 Aufgaben und Vertretungsverhältnisse § 1 Job remit and representation
arrangements Der Geschäftsführer ist verantwortlich für das Verkaufsgebiet
Europa (inkl. der an Russland angrenzenden Länder und Kanada, Insbesonders für
den Verkauf, die Dienst- leistungen und alle verkaufsfördernden Maßnahmen,
einschließlich der Herstellung der „QLS Media Products” und für die Leitung der
deutschen Niederlassung, einschließlich deren Mitarbeiter. Er stellt der
Astro-Med GmbH seine gesamte Arbeits-kraft, seine Kenntnisse und Erfahrungen zur
Verfügung. Er leitet die Astro-Med GmbH und vertritt sie gerichtlich und
außer-gerichtlich. Es ist Ihm hierbei jedoch nicht gestattet, Geschäfte mit sich
im Namen der Astro-Med GmbH mit sich selbst oder als Vertreter eines Dritten
abzuschließen, es sei denn, das Rechts-geschäft besteht ausschließlich in der
Erfüllung einer Verbindlichkeit (§ 181 BGB). Die Nieder-lassungsleiter
Frankreich, Canada und UK unterstehen dem Geschäftsführer. Er ist auch
Geschäftsführer der französischen Niederlassung The General Manager is
responsible for the sales territory of Europe (including Russia) and Canada for
sales, services and all sales promotion work, including the production of QLS
Media Products, and for managing Astro-Med GmbH and the German operation,
including its staff. He shall place his entire working capacity, knowledge and
experience at the Company’s disposal. He shall manage Astro-Med GmbH and
represent it in and out of court. In this context, however, he shall not be
permitted to conclude transactions on behalf of Astro-Med GmbH or the Company
with himself or as representative of a third party, unless the legal transaction
concerned consists solely of repaying a debt (§ 181 BGB). Until such time as the
Company appoints one or more other general managers as provided in the following
paragraph, the Company’s French, UK and Canadian Operations report to the
General Manager. Die Gesellschaft kann weitere Geschäftsführer sowie Prokuristen
bestellen. Es steht der Gesellschaft frei, hierbei die Vertretungsverhältnisse
im Rahmen der Gesetze The Company can appoint additional general managers and
authorized signatories. The Company shall have the right at its discretion to
specify the representation arrangements within the framework of statute law and
to revise them at any time; the General Manager shall have no

 

18. November 2014 1



--------------------------------------------------------------------------------

Geschäftsführer-Anstellungsvertrag

General Manager Employment Contract

 

nach ihrem Ermessen zu bestimmen und jederzeit neu zu ordnen; der
Geschäfts-führer hat keinen Anspruch auf Einzelvertretungsberechtigung. Im Falle
der Ernennung weiterer Geschäftsführer werden diese Geschäftsführer kein
Weisungsrecht gegenüber H. Morawetz haben. Ernennung weiterer Geschäftsführer
werden diese Geschäftsführer kein Weisungsrecht gegenüber H. Morawetz haben.
entitlement to sole representation. If any additional general managers shall be
appointed, these general managers shall have no disciplinary authority to give
directions to the General Manager. § 2 Geschäftsführungsbefugnis und -Ordnung,
genehmigungspflichtige Geschäfte § 2 Managerial prerogatives and standing rules,
transactions subject to approval Der Geschäftsführer führt die Geschäfte der
Astro-Med GmbH und auch als Gerand (Geschaeftsfuehrer) der Astro-Med SNC
Niederlassungnach innen und außen und hat in den Angelegenheiten der
Gesellschaft die Sorgfalt eines ordentlichen Kaufmannes anzuwenden. The General
Manager shall manage Astro-Med GmbH’s business, hold the position of SNC Gérant
for the Astro-Med SNC Branch in France, both internally and externally, and
shall exercise the due care and diligence of a prudent businessman in the
Company’s affairs. Sieht der Gesellschaftsvertrag vor, daß der bzw. die
Geschäftsführer zur Durchführung bestimmter Maßnahmen die Zustimmung des Chief
Executive Officers (CEO) der Gesellschaft einzuholen haben, so hat der
Geschäftsführer dies zu beachten und zu befolgen. If the by-laws or other
directive from the Company specify that the General Manager(s) must obtain the
consent of the Chief Executive Officer (CEO) for carrying out particular
measures, the General Manager must respect and comply with this. Bestellt die
Gesellschaft weitere Geschäftsführer oder Prokuristen, so kann sie die
Geschäftsbereiche nach ihrem Ermessen bestimmen und jederzeit neu ordnen; der
Geschäftsführer hat keinen Anspruch auf Führung eines bestimmten
Geschäftsbereichs. Die Gesellschaft kann die jeweiligen
Geschäftsführungsbefugnisse in einer Geschäftsordnung regeln. If the Company
appoints additional general managers, or authorized signatories, it can specify
their responsibilities at its own discretion and reallocate them at any time;
the General Manager shall have no entitlement to managing a particular area of
responsibility. The Company can regulate the managerial prerogatives in a list
of standing rules. § 3 Art und Umfang der Tätigkeit; Nebentätigkeiten § 3 Nature
and scope of the job, sideline activities Der Geschäftsführer orientiert Art und
Zeit seiner Tätigkeit an den Belangen der Astro-Med GmbH und ist an bestimmte
Arbeitszeiten nicht gebunden. The General Manager shall focus the nature and
time of his activities on the concerns of the Astro-Med GmbH, and shall not be
bound by specific working hours. Der Geschäftsführer hat bei seiner Tätigkeit
die Gesetze, den Gesellschaftsvertrag, die einschlägigen Regularien der
Gesellschaft, einen The General Manager shall in his work comply with the laws,
the Company’s Policies or by-laws, any listing of transactions requiring
approval, any standing rules and individual instructions from the

 

18. November 2014 2



--------------------------------------------------------------------------------

Geschäftsführer-Anstellungsvertrag

General Manager Employment Contract

 

etwaigen Katalog zustimmungspflichtiger Geschäfte, eine etwaige Geschäftsordnung
sowie Einzelweisungen des CEO zu beachten. Einmal im Jahr wird der
Geschäftsführer aufgefordert, eine Entsprechenserklärung nach dem “Code of
Conduct” abzugeben, die dann ebenfalls Bestandteil des Arbeitsvertrages wird.

(1) Ohne vorherige Zustimmung der

(2) Gesellschaft ist es dem Geschäftsführer nicht gestattet, Nebentätigkeiten
auszuüben und Ehrenämter zu bekleiden.

CEO. Once a year, the General Manager shall be requested to submit a declaration
of conformity under the “Code of Conduct”, which shall then also become a
constituent part of the employment contract.

 

Without the Company’s prior consent, the General Manager shall not be permitted
to perform sideline activities or occupy honorary posts.

§ 4 Geheimhaltung, Umgang mit Geschäftsunterlagen § 4 Secrecy, dealing with
business documents Der Geschäftsführer hat, auch nach seinem Ausscheiden, über
sämtliche Angelegenheiten der Gesellschaft strengste Verschwiegenheit zu wahren.
Für jeden Fall eines schuldhaften Verstoßes gegen seine Verschwiegenheitspflicht
ist der Geschäftsführer zum Schadensersatz verpflichtet. The General Manger
must, even after leaving the Company, observe the strictest secrecy regarding
the Company’s affairs. For each case of a culpable violation of his obligation
to maintain secrecy, the General Manager shall be obligated to pay damages.
Sämtliche Unterlagen, die Astro-Med GmbH betreffend, die sich in seinem Besitz
befinden, hat der Geschäftsführer im Falle seines Ausscheidens unverzüglich an
die Astro-Med GmbH zurückzugeben. Ein Zurückbehaltungsrecht hieran steht im
nicht zu. Kopien von Geschäftsunterlagen darf der Geschäftsführer nicht fertigen
oder zurückbehalten. In the event of his leaving the Astro-Med GmbH, the General
Manager must immediately return to Astro-Med GmbH all documents and all other
Astro-Med GmbH property in his possession relating to the Astro-Med GmbH. He
shall have no right of retention to these. The General Manager may not make or
retain copies of business documents. 5 Vergütung und Auslagenerstattung § 5
Remuneration and reimbursement of expenses Der Geschäftsführer erhält für seine
Tätigkeit ein Monatsgehalt von 157590,00 EUR, das am Monatsende fällig ist und
unter Einbehaltung und Abführung der gesetzlichen Abzüge, insbesondere der
Steuer und des Arbeitnehmeranteils der Sozialversicherungsbeiträge, ausgezahlt
wird. Des Weiteren wird bei entsprechender Leistung- und Zielerreichung ein
Bonus (Anlage 1) ausbezahlt. For his work for the Company, Astro-Med GmbH shall
pay the General Manager shall receive an annual salary of €157,590 effective
April 1, 2014, due for payment at the end of each month, and to be paid out
after retention and subsequent remittance of the statutory deductions,
particularly tax and the employee’s portion of the social insurance
contributions. In addition, a bonus may be paid given appropriate performance
and target achievement (Attachment 1). Die Astro-Med GmbH übernimmt zusätzlich
zu Abs. 1 die Zahlung des Arbeitgeberanteils der Beiträge zu den
Sozialversicherungen. Astro-Med GmbH shall, in addition to paragraph 1, pay the
employer’s portion of the contributions to social insurance.

 

18. November 2014 3



--------------------------------------------------------------------------------

Geschäftsführer-Anstellungsvertrag

General Manager Employment Contract

 

Das Gehalt wird einmal jährlich anhand der Leistungsentwicklung und
Zielerreichung überprüft und ggf. angepaßt. The salary shall be reviewed once a
year against criteria of performance development and target achievement, and
adjusted as appropriate. Ist der Geschäftsführer aufgrund von Krankheit oder
Berufsunfähigkeit zur Ausübung seiner Tätigkeit nicht imstande, so wird seine
Vergütung während des bestehenden Vertragsverhältnisses für die Dauer von 6
Wochen unter Anrechnung des vom Geschäftsführer bezogenen Krankengeldes
weitergezahlt. If by reason of illness or incapacity the General Manager is
unable to perform his work, his remuneration shall continue to be paid during
the existing contractual relationship for a period of 6 weeks, offsetting the
sickness benefit received by the General Manager.

Der Geschäftsführer erhält von der Gesellschaft einen Pkw der oberen

 

Mittelklasse zur Verfügung gestellt, den er während der Dauer des
Vertragsverhältnisses zu beruflichen und privaten Zwecken nutzen darf. Die
laufenden Kosten der Pkw-Nutzung trägt die Astro-Med GmbH. Die auf die private
Nutzung entfallende Steuerbelastung trägt der Geschäftsführer. Ein
Zurückbehaltungsrecht an dem Fahrzeug in irgendeiner Form besteht nicht.

Astro-Med GmbH shall provide the General Manager with an automobile, from the
upper mid range category, which he may use throughout the duration of the
contractual relationship for business and private purposes. The running costs
for car utilization shall be borne by the Astro-Med GmbH. The tax burden arising
from private use shall be borne by the General Manager. No right of retention
whatever exists for the vehicle.

Die Gesellschaft schließt für den Geschäftsführer eine Gruppenunfallversicherung
ab zu folgenden Bedingungen:

(Class 1 employee). The policy has an Accidental Death and Dismemberment benefit
of $300,000 USD.

The Company shall take out group accident travel insurance policy that covers
the General Manager (Class 1 employee). The policy has an Accidental Death and
Dismemberment benefit of $300,000 USD. § 6 Urlaub § 6 Holiday Der
Geschäftsführer ist berechtigt, jährlich Urlaub von insgesamt 30 Tagen zu
nehmen. The General Manager is entitled to take a total of 30 days’ holiday per
annum. Urlaub, der bis zum 31.3. des jeweiligen Folgejahres nicht genommen
worden ist, verfällt ersatzlos, es sei denn, der Geschäftsführer unterrichtet
den COO oder den CEO der Gesellschaft schriftlich bis spätestens zum 31.1. des
jeweiligen Folgejahres darüber, daß er seinen Urlaub nicht fristgemäß in vollem
Umfange nehmen kann. Holiday which has not been taken by the 31 March of the
succeeding year in question shall lapse without replacement, unless the General
Manager notifies the Company’s CEO in writing by 31 January at the latest of the
succeeding year, that he is unable to take his holiday in full before the
deadline.

 

18. November 2014 4



--------------------------------------------------------------------------------

Geschäftsführer-Anstellungsvertrag

General Manager Employment Contract

 

§ 7 Vertragsdauer und Beendigung § 7 Duration and termination of the contract
Dieser Vertrag tritt mit der Unterzeichnung der Vereinbarung in Kraft und gilt
als auf unbestimmte Zeit geschlossen, es sei denn, er wird gemäß den
Bestimmungen 7.2,7.3 oder 7.4 dieser Vereinbarung gekündigt. Er endet jedoch
ohne Kündigung spätestens am Ende des Monats, in dem der Geschäftsführer das
gesetzliche Rentenalter erreicht. This contract comes into force on the date of
the respective signatures and remains valid unless terminated by either party in
accordance with Section 7(2), 7(3) or 7(4). It shall, however, end without
notice of termination at the latest on the last day of the month in which the
General Manager achieves the legal retirement age. Der Vertrag kann von jeder
Partei außerordentlich fristlos gekündigt werden, wenn ein wichtiger Grund
vorliegt. The contract can be terminated by either of the parties for good cause
without giving or observing a notice period. Er kann ohne Vorliegen von Gründen
ordentlich mit einer Frist von sechs Monaten zum Quartalsende gekündigt werden.
The contract can be terminated in the standard manner without citing reasons by
giving six months’ notice to the end of a quarter.

Im Falle einer betriebsbedingten Kündigung durch die Gesellschaft, zahlt die
Gesellschaft an den Geschäftsführer zusätzlich zu den monatlichen Bezügen eine
Abfindung in Höhe von einem Bruttomonatsgehalt pro Beschäftigungsjahr bei der
Astro-Med GmbH bis zum Beendigungszeitpunkt, aber

 

es werden keine weiteren Zahlungen des Jegliche Kündigung bedarf der
Schriftform. Kündigt der Geschäftsführer, so hat er seine Kündigung an die
Gesellschaft zu richten.

If the Company terminates this contract without cause, the General Manager shall
be entitled to receive a one-time termination payment equal to one months’ base
pay for each year of employment at Astro-Med GmbH (net of any statutory
deductions or required employer contributions) in addition to the monthly salary
payments until the date of cessation of the contract, but no further payments of
base salary or additional compensation shall be due. Die Bestellung des
Geschäftsführers ist jederzeit widerruflich. Eine Abberufung des
Geschäftsführers durch die Gesellschaft beinhaltet die Kündigung dieses
Vertrages zum nächstmöglichen ordentlichen Zeitpunkt. Hierbei gelten die im
vorangehenden Absatz zur Kündigung aufgestellten Grundsätze entsprechend. Any
notice of termination must be given in writing. If the General Manager gives
notice, he shall address his notice to the Company. The appointment of the
General Manager can be revoked at any time. A dismissal enforced by the Company
entails the termination of this contract at the next possible due date. The
principles on termination listed in the preceding paragraph shall apply
analogously here. Beruft die Gesellschaft den Geschäftsführer ab oder kündigt
die Gesellschaft diesen Vertrag ordentlich oder außerordentlich, so ist sie in
jedem Fall berechtigt, den Geschäftsführer von seiner Verpflichtung zur
Arbeitsleistung jederzeit, auch teilweise, unter Anrechnung auf noch bestehende
Urlaubsansprüche zu entbinden. If the Company dismisses the General Manager or
if the Company terminates this contract, either with due notice or summarily for
good cause, then it shall in all cases be entitled at any time to relieve the
General Manager from his obligation to perform his job, in whole or in part,
allowing for the still-existing holiday entitlement. Grundgehalts oder weitere
Abfindungszahlungen gewährt.

 

18. November 2014 5



--------------------------------------------------------------------------------

Geschäftsführer-Anstellungsvertrag

General Manager Employment Contract

 

§ 8 Geltendmachung von Ansprüche § 8 Assertion of claims Die aus diesem
Dienstvertrag resultierenden beiderseitigen Ansprüche sind innerhalb von drei
Monaten nach Fälligkeit gegenüber dem anderen Vertragsteil schriftlich geltend
zu machen. Geschieht die Geltendmachung nicht fristgerecht, verfallen die
jeweiligen Ansprüche ersatzlos. Für diesen Vertrag wird die Anwendbarkeit
deutschen Rechts vereinbart. Als Gerichtstand wird soweit möglich Frankfurt
vereinbart. The mutual claims resulting from this employment contract must be
asserted in writing to the other contracting party within three months after
falling due. If such assertion is not made before the deadline, the claims
involved shall lapse without replacement. It is agreed for this contract to
apply German law. Jurisdiction takes place in Germany/Frankfurt. § 9
Schlussbestimmungen § 9 Final provisions This contract replaces all former
contracts. This contract replaces all former contracts. Änderungen und
Ergänzungen dieses Vertrages bedürfen der Schriftform. Die Aufhebung des
Schriftformerfordernisses ist ihrerseits nur bei Einhaltung der Schriftform
wirksam. Alterations and supplements to this contract must be made in writing
signed by the party against whom they are to be enforced. Cancellation of this
requirement for the written form must in its turn be made in writing to take
effect.

Sollten Bestimmungen dieses Vertrages unwirksam sein, so wird die Wirksamkeit
des Vertrages und der in ihm enthaltenen

 

übrigen Bestimmungen hiervon nicht berührt. Anstelle der unwirksamen Bestimmung
gilt die Bestimmung, die den beabsichtigten Regelungsgehalt in bestmöglichster
Weise zur Geltung bringt

If provisions of the contract are inoperative, this shall not affect the
validity of the contract itself and the other provisions contained therein. In
place of the inoperative provision, the provision shall apply which most
effectively encapsulates the intended prescriptive content involved.

Folgende Anlagen bestehen und sind ergänzender wesentlicher Bestandteil des
Vertrages:

Anlage 1 Compensation Plan: Vice President of International Branches

The following attachments exist and form a supplementary constituent part of
this contract:

Attachment 1 Compensation Plan: Vice President of International Branches

West Warwick, Rhode Island USA Steinau den

/s/ Gregory A. Woods                                           26 Nov 14

/s/ Michael Morawetz

Gregory A. Woods                                                 Date Michael
Morawetz                       11/12/14    Date President & Chief Executive
Officer (CEO) Astro-Med, Inc.

 

18. November 2014 6